Exhibit 16.1 ALBERT WONG & CO. CERTIFIED PUBLIC ACCOUNTANTS 7th Floor, Nan Dao Commercial Building 359-361 Queen's Road Central Hong Kong Tel : 2851 7954 Fax: 2545 4086 ALBERT WONG B.Soc., Sc., ACA.,LL., B., CPA (Practising) February 18, 2011 Office of the Chief Accountant SECPS Letter File Mail Stop 9-5 Securities and Exchange Commission 100 FStreet, N.E. Washington, D.C. 20549 Re: China Digital Ventures Corporation Dear Sirs/Madams: We have read the statements that we understand China Digital Ventures Corporation will include under Item 4.01 of the Form 8-K report, dated February 18, 2011, it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. Very truly yours, /s/ Albert Wong & Co. Albert Wong & Co. Certifed Public Accountants
